Citation Nr: 0838592	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

During the rating period on appeal, the veteran's PTSD was 
productive of complaints including depressed mood, anxiety, 
insomnia, social isolation, and memory impairment; upon 
objective evaluation, speech and thought processes were 
logical and coherent, the veteran was able to attend to 
activities of daily living, and there was no difficulty in 
understanding complex commands.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records, and the veteran submitted private treatment records.  
Further, he was afforded VA medical examinations in December 
2006 and May 2007.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, service connection for PTSD was initially 
denied in the February 2007 rating decision, and was later 
granted in a June 2007 rating action upon review by a 
Decision Review Officer at the RO.  The veteran is assigned a 
50 percent evaluation for PTSD, effective from March 22, 
2006, the date of receipt of the original claim.  

Under the general formula for rating mental disorders, found 
in 38 C.F.R. § 4.130, a 50 percent rating is assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

The Board has reviewed the evidence spanning the period on 
appeal, and finds that the criteria for an increased rating 
have not been met.  Specifically, the requirements for a 70 
percent rating have not been demonstrated by the evidence.  

The veteran is consistently described in the medical records 
as being oriented to time and place, and as being well-
groomed and wearing clean clothes.  The December 2006 VA 
examiner described the veteran's speech as being well 
understood.  In a March 2007 evaluation, Dr. W.B.R. stated 
that the veteran's attention and concentration were impaired 
but functional.  The veteran complained of short term memory 
problems during the May 2007 VA examination.  

In terms of social functioning, the veteran consistently 
reported that his only friend is his cousin, who also served 
in Vietnam.  A letter from the veteran's ex-wife, L.D., dated 
in May 2006, states that the veteran was cold and distant 
after returning from Vietnam.  During the March 2007 
examination by Dr. W.B.R., the veteran reported that his 
current marriage was his third, and it had lasted for 15 
years.  The doctor attributed the success of the marriage to 
the independent character of the veteran's wife.  However, in 
a December 2007 examination at the Central Texas Health Care 
System (HCS), the doctor noted that there was slight 
improvement in the veteran's ability to interact with people, 
as demonstrated by his relationships with the people involved 
in his PTSD therapy group.  

The veteran consistently reported difficulty sleeping, citing 
to 30 years of nightmares in an April 2006 examination at the 
Palestine VA Medical Center (VAMC).  He reported nightmares 
up to 2 or 3 times per week at the May 2007 VA examination, 
and said that he slept 2 to 3 hours per night.  He said he 
eventually began taking medication to help him sleep.

At all of his medical examinations, the veteran presented 
with a depressed or anxious mood.  At the December 2006 VA 
examination, he reported that he had become short-tempered.  
This is supported by his ex-wife L.D.'s letter dated in May 
2006, which states that she felt she became the object of the 
veteran's rage after he returned from Vietnam.  The veteran 
also reported in the May 2007 VA examination that he 
experienced frequent panic attacks.  However, when asked for 
additional information as to the duration, severity, and 
specific frequency of those attacks, the veteran was unable 
to provide that information.  

At the December 2006 VA examination, the veteran stated he 
had been self-employed since 1992.  Prior to that, he was in 
law enforcement, but said that he had become bored with it 
and quit.  At the May 2007 VA examination, the veteran said 
he had lost 5 out of the past 12 months of work due to his 
PTSD and depression symptoms, explaining that he often felt 
overwhelmed and did not feel like leaving his house.  
Overall, the symptoms reported by the veteran and observed by 
his physicians are consistent with the 50 percent evaluation 
currently in place.  

The Board acknowledges that the veteran reported some 
symptoms commensurate with the criteria for the next-higher 
70 percent rating category.  For example, he told the 
December 2006 VA examiner that he had both suicidal and 
homicidal ideations, a criterion for a 70 percent evaluation.  
He also reported suicidal ideations at a December 2007 
examination by Dr. W.B.R., a psychiatrist.  However, the 
veteran later denied any suicidal ideations since 1985 during 
a January 2007 examination at the Central Texas HCS.  In 
addition, he denied suicidal and homicidal ideations during 
the May 2007 VA examination.  Thus, while the veteran has 
reported a symptom that falls into the next higher rating 
category, he has done so inconsistently.  Thus, his overall 
disability picture does not more nearly approximate the 
criteria for a 70 percent evaluation for any portion of the 
rating period in question.

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the veteran's Global Assessment of 
Functioning (GAF) scores assigned at the December 2006 and 
May 2007 VA examinations.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Here, the veteran was given a GAF score of 60 at the December 
2006 VA examination.  In this regard, scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
These symptoms are congruent with the 50 percent rating 
category currently assigned to the veteran, and thus do not 
support a higher evaluation.

Next, at the May 2007 VA examination, the veteran was given a 
GAF score of 50.  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable keep a job).     

Despite the seriousness of the symptoms associated with the 
GAF score noted above, a higher rating is not justified on 
that basis, because the objective evidence does not actually 
demonstrate symptoms commensurate with the GAF score.  
Indeed, as already discussed, the competent evidence does not 
show severe obsessional rituals or consistency in reporting 
suicidal ideations.  The only major impairment observed 
during this rating period is impairment at work, with some 
impairment with social relationships.  Because the GAF score 
of 50 is not consistent with the objective findings of 
record, that GAF score is not probative as to the veteran's 
actual disability picture here.       

Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD during the 
rating period on appeal.  In reaching this conclusion, the 
benefit-of-the-doubt doctrine has been considered, but the 
preponderance of the evidence is against the claim for an 
increased rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,supra.

Finally, while the veteran contends some interference with 
his employment due to his PTSD and depression symptoms, he 
has been self-employed since 1992.  Thus, the evidence does 
not indicate that application of the regular schedular 
standards is rendered impracticable.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.  


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


